
	
		I
		112th CONGRESS
		2d Session
		H. R. 5905
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2012
			Ms. Schakowsky (for
			 herself, Mrs. Lowey,
			 Mr. Berman,
			 Mr. Ackerman,
			 Ms. Bass of California,
			 Ms. Bordallo,
			 Mrs. Capps,
			 Mr. Carnahan,
			 Ms. Clarke of New York,
			 Ms. DeLauro,
			 Mr. Frank of Massachusetts,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Ms. Jackson Lee of Texas,
			 Mr. Larson of Connecticut,
			 Ms. Lee of California,
			 Mrs. Maloney,
			 Ms. McCollum,
			 Mr. McGovern,
			 Mr. George Miller of California,
			 Ms. Moore,
			 Mr. Moran,
			 Mr. Murphy of Connecticut,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Rangel,
			 Ms. Richardson,
			 Mr. Sherman,
			 Ms. Slaughter,
			 Ms. Speier,
			 Mr. Stark,
			 Ms. Wasserman Schultz,
			 Ms. Woolsey,
			 Mr. Lewis of Georgia,
			 Ms. Edwards,
			 Mr. Larsen of Washington,
			 Mr. Cicilline,
			 Ms. Hirono,
			 Mr. Olver,
			 Ms. DeGette, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To combat international violence against women and
		  girls.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the International Violence Against Women Act of
			 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Statement of policy.
					Sec. 4. Office for Global Women’s Issues.
					Sec. 5. Comprehensive international strategy and assistance to
				reduce and prevent violence against women and girls.
					Sec. 6. Assistance to prevent and respond to violence against
				women and girls internationally.
					Sec. 7. Ensuring accountability of the United States response
				to violence against women and girls internationally.
					Sec. 8. Enhancing United States training of foreign military
				and police forces and judicial officials on violence against women and
				girls.
					Sec. 9. Addressing violence against women and girls in
				humanitarian relief, peacekeeping, conflict, and postconflict
				settings.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Approximately 1
			 out of every 3 women throughout the world will be beaten, experience physical
			 or sexual violence, or be otherwise abused in her lifetime. The World Health
			 Organization (WHO) has reported that up to 70 percent of women in some
			 countries report having been victims of domestic violence at some stage in
			 their lives.
			(2)The status of
			 women is an indicator for the overall direction of society, serving as a
			 valuable barometer for social unrest and instability.
			(3)Addressing women’s
			 and girls’ rights can improve security as World Bank data shows a strong
			 correlation between gender inequality and violence within a state.
			(4)Violence against
			 women and girls dramatically impedes progress in meeting all of our global
			 health goals, including efforts to stem maternal mortality and the spread of
			 HIV/AIDS. Approximately 1 in 4 women are abused during pregnancy, which,
			 according to WHO, has been linked to miscarriage, preterm labor, low birth
			 weight, fetal distress, and death. Women who have experienced violence are also
			 at higher risk for contracting HIV, and women living with HIV may be up to 3
			 times more likely to experience violence than other women. Fear of violence
			 also prevents women from accessing HIV/AIDS information and receiving treatment
			 and counseling.
			(5)Increasing women’s
			 access to economic opportunities is crucial to preventing and responding to
			 domestic and sexual violence. Microfinance-based interventions and increased
			 asset control reduce levels of intimate partner violence and provide economic
			 independence for survivors.
			(6)Displaced,
			 refugee, and stateless women and girls in humanitarian emergencies, conflict
			 settings, and natural disasters face extreme violence and threats because of
			 power inequities, including—
				(A)being forced to
			 exchange sex for food and humanitarian supplies; and
				(B)being at increased
			 risk of rape, sexual exploitation, and abuse.
				(7)Rape and sexual
			 assault against women and girls are used to torture, intimidate, and terrorize
			 women and their communities.
			(8)Research shows that working with men and
			 boys to change attitudes towards women can have a profound impact on reducing
			 violence against women.
			(9)According to the
			 United Nations Children’s Fund (UNICEF), child marriage—
				(A)is a harmful
			 practice that deprives girls of their dignity and human rights;
				(B)can result in
			 bonded labor or enslavement, commercial sexual exploitation, and violence
			 against the victims;
				(C)significantly
			 increases the risk of maternal death and morbidity, infant mortality and
			 morbidity, obstetric fistula, and sexually transmitted diseases, including
			 HIV/AIDS; and
				(D)is perpetuated by
			 poverty, a lack of educational or employment opportunities for girls, parental
			 concerns to ensure sexual relations within marriage, the dowry system, and the
			 perceived lack of value of girls.
				3.Statement of
			 policyIt is the policy of the
			 United States to—
			(1)systematically
			 integrate and coordinate efforts to prevent and respond to violence against
			 women and girls internationally into United States foreign policy and foreign
			 assistance programs;
			(2)promote women’s
			 political, economic, educational, social, cultural, civil, and human rights and
			 opportunities throughout the world;
			(3)support and build
			 capacity of indigenous nongovernmental organizations that are working to
			 prevent and respond to violence against women and girls internationally,
			 particularly women’s nongovernmental organizations and groups involving male
			 advocates;
			(4)prevent and
			 respond to violence against women and girls internationally through
			 multisectoral methods, working at individual, family, community, local,
			 national, and international levels and incorporating service, prevention,
			 training, and advocacy activities and economic, education, health, legal, and
			 protective intervention services;
			(5)enhance training
			 and other prevention and response to violence against women and girls
			 internationally in humanitarian relief, conflict, and post-conflict
			 settings;
			(6)enhance training
			 by United States personnel of professional foreign military and police forces
			 and judicial officials to include specific and thorough instruction on
			 preventing and responding to violence against women and girls
			 internationally;
			(7)more regularly
			 engage men and boys as community leaders, partners, and advocates in ending
			 violence against women and girls;
			(8)support efforts to
			 end child marriage as an important part of preventing violence against girls by
			 promoting education and skills building for girls, community programs, and
			 increased economic opportunities for women to achieve development objectives;
			 and
			(9)ensure that
			 private security firms contracted for service in conflict, humanitarian, and
			 postconflict settings appropriately report on, and respond to, violence against
			 women and girls internationally.
			4.Office for Global
			 Women’s Issues
			(a)EstablishmentThe
			 Secretary of State shall establish in the Office of the Secretary of the
			 Department of State an Office for Global Women’s Issues (in this section
			 referred to as the Office). The Office shall be headed by an
			 Ambassador-at-Large for Global Women’s Issues (in this section referred to as
			 the Ambassador-at-Large), who shall be appointed by the
			 President, by and with the advice and consent of the Senate. The
			 Ambassador-at-Large shall report directly to the Secretary and shall have the
			 rank and status of Ambassador-at-Large.
			(b)PurposeIn
			 addition to the duties described in subsection (c) and those duties determined
			 by the Secretary of State, the Office shall coordinate efforts of the United
			 States Government regarding gender integration and empowerment of women in
			 United States foreign policy.
			(c)Duties
				(1)In
			 generalThe Ambassador-at-Large—
					(A)shall coordinate and advise on activities,
			 policies, programs, and funding relating to gender integration and empowerment
			 of women internationally, including those intended to prevent and respond to
			 violence against women, for all bureaus and offices of the Department of State
			 and in the international programs of other United States Government departments
			 and agencies;
					(B)shall actively
			 promote and advance the full integration of gender analysis into the programs,
			 structures, processes, and capacities of all bureaus and offices of the
			 Department of State and in the international programs of other United States
			 Government departments and agencies;
					(C)shall direct, as
			 appropriate, United States Government resources to respond to needs for gender
			 integration and empowerment of women in United States Government foreign
			 policies and international programs, including to prevent and respond to
			 violence against women and girls internationally; and
					(D)may design,
			 support, and implement activities regarding empowerment of women
			 internationally, including for the prevention and response of violence against
			 women and girls internationally.
					(2)Coordinating
			 roleThe Ambassador-at-Large shall coordinate and consult with
			 all relevant United States Government departments and agencies, particularly
			 the United States Agency for International Development, the Millennium
			 Challenge Corporation, and the Office of the Global AIDS Coordinator, on all
			 policies, programs, and funding of such departments and agencies relating to
			 gender integration and empowerment of women, including ending violence against
			 women and girls internationally.
				(3)Diplomatic
			 representationSubject to the direction of the President and the
			 Secretary of State, the Ambassador-at-Large is authorized to represent the
			 United States in matters relevant to the status of women, including violence
			 against women and girls internationally.
				(d)ReportsSubject
			 to the guidance of the Ambassador-at-Large, the heads of all bureaus and
			 offices of the Department of State, as appropriate, shall evaluate and monitor
			 all empowerment of women programs administered by such bureaus and offices and
			 annually submit to the Ambassador-at-Large reports containing an accounting of
			 such programs and their effectiveness.
			(e)Planning and
			 budgetingThe Secretary of
			 State and the Administrator of the United States Agency for International
			 Development shall fully integrate gender into all diplomatic and development
			 efforts of the Department of State and the United States Agency for
			 International Development, respectively, through the inclusion of gender in
			 strategic planning and budget allocations, and the development of indicators
			 and evaluation mechanisms to measure the impact of United States policies and
			 programs on women and girls in foreign countries.
			(f)Monitoring and
			 evaluation
				(1)In
			 generalThe Office shall seek to coordinate with United States
			 Government departments and agencies and should provide advice and guidance, as
			 necessary, to United States Government departments and agencies engaged in
			 international programs, to monitor and evaluate empowerment of women programs
			 and outcomes and impacts of such programs, including programs such departments
			 and agencies administer for prevention and response to violence against women
			 and girls internationally.
				(2)ReportThe
			 heads of United States Government departments and agencies with international
			 programs described in paragraph (1) shall provide to the Office on an annual
			 basis information on empowerment of women programs and outcomes and impacts of
			 such programs, including for prevention and response to violence against women
			 and girls internationally, in order to contribute to the development and
			 implementation of the comprehensive strategy required under section 5.
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated such sums
			 as may be necessary, under the heading Diplomatic and Consular
			 Programs, to carry out activities under this section. Funds
			 appropriated pursuant to this subsection are in addition to amounts otherwise
			 available for such purposes.
			5.Comprehensive
			 international strategy and assistance to reduce and prevent violence against
			 women and girls
			(a)Development and
			 implementation of strategyNot later than 1 year after the date
			 of the enactment of this Act, the Secretary of State, with the assistance of
			 the Administrator of the United States Agency for International Development,
			 shall—
				(1)develop a
			 comprehensive, 5-year international strategy to prevent and respond to violence
			 against women and girls internationally;
				(2)submit the
			 strategy developed under paragraph (1) to the Committee on Foreign Relations of
			 the Senate and the Committee on Foreign Affairs of the House of
			 Representatives; and
				(3)make the strategy
			 available to the public.
				(b)Collaboration
			 and coordinationIn developing the strategy under subsection (a),
			 the Secretary of State shall consult with—
				(1)Federal
			 departments and agencies that have expertise in preventing and responding to
			 violence against women and girls or administering international programs;
			 and
				(2)representatives of
			 civil society organizations with demonstrated experience in combating violence
			 against women and girls or promoting women’s health or women’s development
			 issues internationally.
				(c)ContentThe
			 strategy developed under subsection (a) shall—
				(1)identify eligible countries (not classified
			 as high-income countries in the most recent edition of the World Development
			 Report for Reconstruction and Development, published by the International Bank
			 for Reconstruction and Development) with significant levels of violence against
			 women and girls that have the government or nongovernmental organizational
			 capacity to manage and implement gender-based violence prevention and response
			 program activities and should, when possible, be geographically, ethnically,
			 and culturally diverse from one another;
				(2)select at least 5
			 of the eligible countries identified under paragraph (1) in which to develop a
			 comprehensive and holistic individual country plan that incorporates at least 2
			 of the program activities listed in subsection (d);
				(3)assess and
			 describe the current or potential capacity of the government of each eligible
			 country selected under paragraph (2) and civil society organizations in each
			 such eligible country to address and respond to violence against women and
			 girls;
				(4)identify and
			 coordinate with Federal departments and agencies that—
					(A)have existing
			 programs relevant to the strategy;
					(B)will be involved
			 in new program activities; and
					(C)coordinate with
			 broader United States strategies around development;
					(5)describe the
			 monitoring and evaluation mechanisms established for each eligible country, and
			 their use in assessing overall progress in prevention and response;
				(6)project general
			 levels of resources needed to achieve the stated objectives in each eligible
			 country, including an accounting of—
					(A)activities and
			 funding already expended by the Department of State, the United States Agency
			 for International Development, other Federal departments and agencies, other
			 donor country governments, and other multilateral institutions; and
					(B)leveraged private
			 sector resources;
					(7)include
			 capacity-building and technical assistance for community-based women’s
			 nongovernmental organizations and community-based organizations with
			 demonstrated experience relating to prevention and response, including
			 combating violence against women and girls internationally;
				(8)identify and
			 coordinate with existing nongovernmental and multilateral programs,
			 initiatives, and groups with demonstrated experience in prevention and response
			 internationally, particularly coordinating with women’s organizations and
			 community-based groups;
				(9)integrate gender
			 analysis into the strategy for each country to ensure that the roles of women,
			 girls, men, and boys are appropriately addressed; and
				(10)include, as
			 appropriate, strategies designed to accommodate the needs of stateless,
			 internally displaced, refugee, religious, or ethnic minority women and
			 girls.
				(d)Program
			 activities supportedThe strategy developed under subsection (a)
			 for an eligible country shall contain a country plan that incorporates at least
			 two of the following program activities:
				(1)Development and
			 enforcement of civil and criminal legal and judicial sanctions, protections,
			 training, and capacity.
				(2)Development and
			 implementation of programs, including programs targeting men and boys and media
			 campaigns, that work to change social norms and attitudes so that violence
			 against women and girls is neither condoned nor tolerated.
				(3)Ensuring
			 accessible quality educational and literacy opportunities for women and
			 girls.
				(4)Promotion of
			 access to economic opportunity projects, including increasing distribution,
			 credit, property, and inheritance rights for women and girls.
				(5)Enhancing the
			 capacity of the health sector to prevent and respond to violence against women
			 and girls.
				(6)Supporting the
			 elimination of obstacles faced by women to political participation to encourage
			 democratic principles.
				6.Assistance to
			 prevent and respond to violence against women and girls
			 internationally
			(a)In
			 generalThe Secretary of State and the Administrator of the
			 United States Agency for International Development are authorized to provide
			 assistance pursuant to the comprehensive international strategy developed under
			 section 5 for eligible countries identified and selected under such section,
			 including to support program activities described in subsection (d) of such
			 section. Assistance under this section shall be provided through Department of
			 State and United States Agency for International Development implementing
			 agencies, including local and international civil society organizations,
			 multilateral institutions, and governments of eligible countries, in accordance
			 with existing procedures.
			(b)Coordination of
			 existing assistance programsThe Secretary of State and the
			 Administrator of the United States Agency for International Development shall,
			 to the maximum extent practicable, coordinate programs, projects, and
			 activities under this section with other programs, projects, and activities to
			 prevent and respond to violence against women and girls internationally under
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) and other foreign
			 assistance laws, as applicable.
			(c)Use of
			 fundsAny funds made
			 available under this section to nongovernmental or civil society organizations
			 should be made available to organizations that—
				(1)have demonstrated
			 experience regarding violence against women and girls internationally or have
			 entered into a partnership with an organization with such experience;
			 and
				(2)have demonstrated
			 capabilities or experience in a particular program activity described in
			 section 5(d).
				(d)Congressional
			 briefingsThe Secretary of
			 State and the Administrator of the United States Agency for International
			 Development shall brief Congress upon request, on the transparent mechanisms
			 used to ensure that funds made available under this section through
			 nongovernmental organizations are awarded to organizations described in
			 subsection (c).
			(e)Grants to
			 women’s nongovernmental organizations and community-Based
			 organizationsTo the extent
			 possible, 10 percent of the amount of assistance provided to an eligible
			 country under this section should be provided to community-based organizations,
			 including community-based women’s nongovernmental organizations. The
			 Administrator of the United States Agency for International Development shall
			 brief Congress, upon request, on efforts made to assist such organizations to
			 be eligible for such assistance.
			(f)Award
			 processAssistance provided under this section shall be provided
			 through an open, competitive, and transparent process to the extent
			 possible.
			(g)ConditionsA
			 recipient of assistance under this section—
				(1)where possible,
			 shall allocate a reasonable portion of such grants for data collection and the
			 evaluation of program effectiveness;
				(2)shall be
			 responsible for developing and reporting on outcomes and impacts relating to
			 preventing and responding to violence against women and girls
			 internationally;
				(3)should gather
			 input from women’s nongovernmental organizations or community-based
			 organizations in recipient countries, including organizations with experience
			 in working with men and boys to prevent violence; and
				(4)shall consider the
			 safety of women and girls as a primary concern in deciding how to design,
			 implement, monitor, and evaluate programs.
				7.Ensuring
			 accountability of the United States response to violence against women and
			 girls internationally
			(a)AmendmentsThe
			 Foreign Assistance Act of 1961 is amended—
				(1)in section 116(d)
			 (22 U.S.C. 2151n(d)), by adding at the end the following:
					
						(g)The report required by subsection (d) shall
				include, wherever applicable, the nature and extent of violence against women
				and girls.
						(h)The report required by subsection (d) shall
				include, for each country in which child marriage is prevalent, a description
				of the status of the practice of child marriage in such country. In this
				subsection, the term child marriage means the marriage of a girl
				or boy, who has not attained the age of 18 but who has attained the minimum age
				for marriage stipulated in law or who has not attained the age of 18 if no such
				law exists, in the country in which such girl or boy is a
				resident.
						;
				and
				(2)in section 502B
			 (22 U.S.C. 2304), by adding at the end the following:
					
						(j)The report
				required by subsection (b) shall include, wherever applicable, the nature and
				extent of violence against women and girls.
						(k)The report required by subsection (b) shall
				include, for each country in which child marriage is prevalent, a description
				of the status of the practice of child marriage in such country. In this
				subsection, the term child marriage means the marriage of a girl
				or boy, who has not attained the age of 18 but who has attained the minimum age
				for marriage stipulated in law or who has not attained the age of 18 if no such
				law exists, in the country in which such girl or boy is a
				resident.
						.
				(b)TransparencyUpon
			 request, the Secretary of State shall provide to Congress the information made
			 available under sections 5(b) and 6(b), including outcomes and impacts related
			 to prevention and response to violence against women and girls internationally
			 submitted by contractors, subcontractors, grantees, and subgrantees, unless
			 such disclosure would inhibit the security or effectiveness of such
			 entities.
			(c)Research and
			 data collectionThe Secretary
			 of State, with assistance from the Administrator of the United States Agency
			 for International Development and in consultation with the Secretary of Health
			 and Human Services and the Attorney General—
				(1)shall seek to
			 coordinate data collection and evaluations of international violence against
			 women and girls programs; and
				(2)may provide
			 financial assistance for original research or analysis of effective
			 interventions to prevent or respond to violence against women and girls
			 internationally.
				(d)Use of
			 fundsAmounts authorized to be appropriated in this section may
			 be used to—
				(1)collect and
			 analyze new or existing data on the scope and extent of all forms of violence
			 against women and girls internationally, including under documented forms of
			 violence and violence against marginalized groups;
				(2)conduct research
			 on effective interventions to respond to violence against women and girls
			 internationally, including efforts to scaleup effective programming; and
				(3)support systemic
			 data collection using internationally comparable indicators, norms, and
			 methodologies for measuring the scope, prevalence, and incidence of violence
			 against women and girls internationally.
				8.Enhancing United
			 States training of foreign military and police forces and judicial officials on
			 violence against women and girls
			(a)PurposeThe
			 purpose of this section is to ensure that United States programs to train
			 foreign military, police, and judicial officials include instruction on
			 prevention of and response to violence against women and girls.
			(b)GuidanceThe
			 Secretary of State is authorized to provide guidance to the Secretary of
			 Defense, as appropriate, on how to—
				(1)incorporate training on prevention and
			 response to violence against women and girls into the basic training curricula
			 of foreign military forces, police forces, and judicial officials under covered
			 programs;
				(2)ensure that assistance under covered
			 programs to units involved in regional or multilateral peacekeeping operations
			 includes training on prevention and response to violence against women and
			 girls; and
				(3)engage community-based nongovernmental
			 organizations in the monitoring of actions taken by foreign military forces,
			 police forces, and judicial officials to prevent and respond to violence
			 against women and girls.
				(c)Covered
			 programsThe programs referred to in subsection (a)
			 include—
				(1)programs carried
			 out by the Secretary of Defense under the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151 et seq.); and
				(2)programs
			 authorized under section 1206 of the National Defense Authorization Act for
			 Fiscal Year 2006 (Public Law 109–163; Stat. 3456).
				9.Addressing
			 violence against women and girls in humanitarian relief, peacekeeping,
			 conflict, and postconflict settings
			(a)Activities of
			 the department of state with USAIDThe Secretary of State and the
			 Administrator of the United States Agency for International Development shall
			 ensure that—
				(1)assistance made
			 available for humanitarian relief, conflict mitigation, and post-conflict
			 reconstruction—
					(A)prevents and
			 responds to violence against women and girls;
					(B)builds the
			 capacity of local partners to address the special protection needs of women and
			 children;
					(C)supports survivors
			 of violence through education, essential medical and psychosocial assistance,
			 trauma counseling, family and community reinsertion and reunification, and
			 economic opportunity programs; and
					(D)provides legal
			 services for women and girls who are victims of violence;
					(2)assistance made
			 available for disarmament, demobilization, rehabilitation, and
			 reintegration—
					(A)provides
			 protection and suitable separate facilities in demobilization and transit
			 centers for women and girls formerly involved in, or associated with, fighting
			 forces;
					(B)offers equitable
			 opportunities for such women and girls, including access to schooling,
			 vocational training, employment, and childcare;
					(C)provides essential
			 medical care and psychosocial support for such women and girls; and
					(D)incorporates
			 efforts to prevent future violence against women and girls by former
			 combatants;
					(3)specialists in
			 violence against women and girls are designated and deployed, as appropriate,
			 as an integral part of Disaster Assistance Response Teams to ensure the
			 integration of prevention and response to violence against women and girls
			 internationally in strategies and programming; and
				(4)contractors,
			 grantees, and governments that carry out programs with United States
			 assistance—
					(A)train humanitarian
			 workers in preventing and responding to violence against women and girls,
			 including in the use of mechanisms to report violence against women and
			 girls;
					(B)conduct
			 appropriate public outreach to make known to the host community the mechanisms
			 to report violence against women and girls; and
					(C)promptly and
			 appropriately respond to reports of violence against women and girls and treat
			 survivors in accordance with best practices regarding confidentiality.
					(b)Coordination of
			 united states government effortsThe Secretary of State shall
			 regularly consult with the Secretary of Defense and the Attorney General to
			 coordinate design and implementation of programs relevant to the purposes of
			 this section.
			(c)Sense of
			 congress regarding accountability of united nations peacekeeping and police
			 forces and their capacity To address violence against women and
			 girlsIt is the sense of
			 Congress that the Secretary of State should encourage the Secretary-General of
			 the United Nations to continue to strengthen the ability of the United Nations
			 Department of Peacekeeping Operations and the Department of Field Support to
			 prevent and respond to violence against women and girls by—
				(1)requiring troop
			 and police contributing countries to properly train their forces deployed in
			 United Nations peacekeeping operations on the United Nations guidance regarding
			 violence against women and girls, including sexual exploitation and
			 abuse;
				(2)ensuring effective
			 implementation of the zero tolerance policy on sexual exploitation and abuse in
			 United Nations peacekeeping and humanitarian operations; and
				(3)supporting the
			 expansion of the role and number of female officers in all United Nations
			 peacekeeping missions, whether as military or police forces, civilian staff or
			 military observers.
				(d)Emergency
			 response to credible reports of critical or widespread violence against women
			 and girls
				(1)In
			 generalThe Secretary of State, acting through the heads of
			 relevant bureaus and offices of the Department of State, shall—
					(A)identify critical
			 or widespread incidents of violence against women and girls in situations of
			 armed conflict when such incidents occur, through consultation with other
			 Federal departments and agencies, the United Nations, international
			 organizations, and nongovernmental organizations;
					(B)determine
			 emergency response measures not later than 45 days after such identification;
			 and
					(C)brief Congress,
			 upon request, on the implementation of such emergency response measures and
			 outcomes not later than 90 days after such determination.
					(2)ContentThe
			 emergency measures developed under paragraph (1) shall include a description of
			 bilateral diplomatic efforts with—
					(A)the government of
			 the country in which the violence is occurring;
					(B)governments in the
			 region in which the violence is occurring; and
					(C)other donor
			 governments.
					
